Citation Nr: 1129462	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the spine with grade I retrolisthesis.

2.  Entitlement to service connection for ingrown facial hairs.

3.  Entitlement to service connection for a passive-aggressive personality disorder.

4.  Entitlement to service connection for a learning disability.  

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for arthritis, inflammation, and stiffness of the hands.

7.  Entitlement to service connection for arthritis, inflammation, and stiffness of the legs.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

9.  Entitlement to service connection for athlete's foot.

10.  Entitlement to service connection for muscle spasms.

11.  Entitlement to service connection for vision problems.

12.  Entitlement to service connection for split nails.

13.  Entitlement to service connection for a bilateral hearing loss disability.

14.  Entitlement to service connection for allergies.

15.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos.  

16.  Entitlement to service connection for snoring.

17.  Entitlement to service connection for skin lesions, including a scalp disorder.

18.  Entitlement to service connection for a left tibia disability, claimed as left tibia pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his stepson
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1986.

This matter arises before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2011, the Veteran, his spouse, and his stepson testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, split nails, vision problems, arthritis of the hands and legs, degenerative disc disease of the spine, ingrown facial hairs, a learning disability, chronic fatigue syndrome, athlete's foot, muscle spasms, a bilateral hearing loss disability, allergies, a respiratory disorder, snoring, and skin lesions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record fails to indicate that the Veteran is currently diagnosed with a chronic disability related to his claimed personality disorder for which service connection may be granted.



CONCLUSION OF LAW

A personality disorder is not a disability for VA compensation purposes.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2005 and May 2005 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The Board notes that the Veteran was not provided notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006).  However, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).
      
The Board further notes that the Veteran was provided with a copy of the March 2006 rating decision and the July 2007 statement of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA and private treatment records, afforded the Veteran with a compensation and pension examination in August 2009, and associated the Veteran's service treatment records and hearing transcript with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his claimed disability and the objective findings needed to rate that disability. 

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Since there is no competent evidence of a current disability, VA was not required to provide the Veteran with a compensation and pension examination.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria


Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran claims that he developed a passive-aggressive personality disorder in service.  The first element required to establish entitlement to service connection is the existence of a current disability.  However, the evidence of record demonstrates that the Veteran does not have any current disability related to this claim for which VA may grant compensation, and, therefore, his claim must be denied.

In this regard, the Board observes that, generally, a personality disorder is not considered a disease or injury for VA compensation purposes, and is not eligible for service connection.  See 38 C.F.R. § 3.303(c)  (2010).  Additionally, the Veteran's August 2009 compensation and pension examiner found that the early reference to passive aggressive disorder was more of a guess based upon behaviors that had a more paranoid quality to them.  At any rate, VA does not award compensation for personality disorders.    
In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a passive-aggressive personality disorder is denied.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, split nails, vision problems, arthritis of the hands and legs, degenerative disc disease of the spine, ingrown facial hairs, a learning disability, chronic fatigue syndrome, athlete's foot, muscle spasms, a bilateral hearing loss disability, allergies, a respiratory disorder, snoring, and skin lesions.  

In a February 2011 statement submitted on a VA Form 9, the Veteran wrote that the Social Security Administration (SSA) recognized him as totally disabled.  VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The medical and legal documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Since the Veteran stated that he is receiving Social Security benefits, the Board finds that the claims must be remanded in order to further develop the record before it can be adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2010).

Furthermore, in the March 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for left tibia pain.  In May 2006, the Veteran filed a timely notice of disagreement to that decision, to which the RO has yet to take further action.  Therefore, this issue must be remanded to the RO for the issuance of a statement of the case and further adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1. As to the issue of entitlement to service connection for a left tibia disability, the RO/AMC should issue the Veteran a statement of the case and readjudicate the issue in accordance with Manlincon, supra.  If the Veteran thereafter perfects his appeal as to this issue, it should be returned for review by the Board.

2.  Obtain all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits. If no records can be found, indicate that the records do not exist and whether further efforts to obtain the records would be futile.

3.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


